Citation Nr: 0804594	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-05 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lumbar spine.

2.  Entitlement to an increased rating for degenerative disc 
disease (DDD) of the neck, currently rated as 20 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO decision which 
denied the veteran's claim of service connection for lumbago 
and granted the veteran's claim for an increased evaluation 
for DDD of the cervical spine and rated it at 20 percent.

It appears that the RO denied service connection for lumbago 
on the merits.  Regardless of the RO's decision to reopen the 
claim, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  In this case, 
following an unappealed July 2001 RO decision that denied his 
claim for a back disability based on a lack of evidence of a 
nexus to service, the veteran submitted multiple private 
medical opinions, including an August 2004 opinion, that 
relate his back disability to an in-service back injury.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (for the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.)  Thus, the Board finds that 
sufficient new and material evidence has been submitted to 
reopen the veteran's claim for a back disability.

The Board has recharacterized the claim of service connection 
for a back disability to more accurately represent his 
arguments.





FINDING OF FACT

The veteran's current lumbar spine disability is not 
attributable to a disease or injury in service.


CONCLUSION OF LAW

A disability of the lumbar spine was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & West Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

As to the petition to reopen the claim of service connection, 
reopening has been granted, as discussed above.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & West 
Supp. 2007); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).

As to the claim for service connection, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Though that VCAA notice characterized 
the veteran's claim as a petition to reopen based on new and 
material evidence, it also informed the veteran of the 
elements of service connection.  Furthermore, the veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim, and the June 2004 
letter also told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  In addition, the 
Board finds that any error with respect to VCAA notice is 
non-prejudicial in this case, as the record shows that the 
veteran had actual knowledge of the VCAA requirements.  
Specifically, an August 2004 letter from the veteran to his 
Senator shows that the veteran was aware of the elements of 
service connection and understood the evidence he needed to 
submit to substantiate his claim.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, the veteran was afforded appropriate medical 
examinations to obtain opinions as to whether the veteran had 
a lumbar spine disability that could be directly attributed 
to service in both February 2001 and September 2004.  Further 
examination or opinion is not needed on the claim because the 
preponderance of the evidence is against a finding that the 
veteran's lumbar spine disability is related to service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The veteran contends that he suffers from a disability of the 
lumbar spine as a result of falling from a top bunk during 
service in May 1979.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, the most recent medical evidence of record 
shows that the veteran has multiple disc bulges in his lumbar 
region.  The veteran thus has presented evidence of a current 
disability of the lumbar spine.

Furthermore, service medical records show that the veteran 
sustained an injury when he fell from the top bunk during 
service in May 1979.  Specifically, service medical records 
show that, in May 1979, the veteran fell from a six-feet high 
bed and landed on his head, left shoulder, neck, and elbow.  
The veteran was transported to the emergency room.  The 
veteran complained of pain from the mid-thoracic spine 
through the neck and was unable to flex his neck.  X-rays of 
the veteran's cervical spine showed no fracture or 
misalignment, and the diagnosis was a cervical strain.  A low 
back disability was not diagnosed. 

In a report of medical history from an April 1981 
examination, the veteran reported having broken his collar 
bone, but denied ever having recurrent back pain and any 
bone, joint, or other deformity.  The examiner noted that the 
veteran's spine was normal upon examination.  

In report of medical history from subsequent October 1985 and 
January 1990 National Guard examinations, the veteran again 
reported a history of broken bones, but denied recurrent back 
pain and any bone, joint, or other deformity.  The veteran's 
spine was noted as normal at both examinations.

The veteran submitted private chiropractic reports, from July 
to December 1999, which reflected complaints of lower back 
pain, tenderness, and swelling after the veteran was in an 
automobile collision in July 1999.  Lateral lumbosacral x-
rays revealed mild hypolordosis, L5 retrolisthesis, and 
compromised L4-L5-S1 foraminal openings.  The examiner's 
assessment was low back pain, sacroiliitis, and lumbar 
radiculitis.

In February 2001, the veteran was afforded a VA spinal 
examination.  X-rays of the lumbar spine revealed normal 
vertebral bodies.  Intervertebral disc spaces were also 
normal.  The examiner stated that the veteran had a normal 
lumbar spine.  Furthermore, the examiner concluded that the 
veteran's lumbago was not at least as likely as not related 
to military service.

The veteran submitted private medical and MRI reports from 
May 2004, which stated that the veteran had slipped on a rug 
and fallen at a convenience store, and thereafter experienced 
neck and back pain.  The MRI showed normal alignment, normal 
disc spaces, intact posterior elements, and no fractures.  
The conclusion was a normal lumbar spine.

An MRI taken of the lumbar spine in July 2004 revealed mild 
disc desiccation at L3-4, L4-5, and L5-S1, with no 
significant loss of height.  There was a small broad-based 
disc bulge at L5-S1, which caused no significant spinal canal 
stenosis or neural foraminal narrowing.  The bulge extended 
into the right neuroforamen and was noted to possibly impinge 
on the right L5 nerve root.  At L4-5, there was a small 
central disc protrusion, which slightly impinges upon the 
ventral portion of the thecal sac but caused no significant 
spinal canal stenosis or neural foraminal narrowing.  No 
nerve root impingement was seen.  At L3-4, there was a small 
broad-based disc bulge, which caused no significant spinal 
canal stenosis, neural foraminal narrowing, or nerve root 
impingement.  L2-3, L1-2, and T12-L1 were all unremarkable.  

In August 2004, the veteran's chiropractor submitted a brief 
statement on his behalf, which said that the veteran had 
reported experiencing neck and low back problems since 
falling out of the top bunk during service.  The chiropractor 
further opined that the veteran's neck and low back injuries 
were at least as likely as not due to that injury during 
service.

In September 2004, the veteran was afforded another VA spinal 
examination, which included a review of the veteran's claims 
folder.  Upon examination of the lumbar spine, there was 
lumbar vertebral tenderness to the lower spine with para-
lumbar tenderness and guarding with spasm of the para-lumbar 
muscle.  Lumbar flexion was limited.  Sensory and motor 
function were normal.  The diagnosis was disc bulge of the 
lumbar spine.  The examiner further noted that his opinion 
was that the veteran's lumbar disc bulge was at least as 
likely as not caused by the fall from his bunk bed, though no 
reasoning was provided to support this conclusion.

In January 2005, the September 2004 VA examiner submitted a 
correction to his earlier opinion.  In that addendum, the 
examiner stated that the previous report should have read 
that the veteran's lumbar spine disc bulge was less likely 
than not caused by the fall from his bunk bed.  This opinion 
was based on the fact that the veteran experienced no 
problems in his low back since the fall from his bunk bed in 
1979 until the veteran's car accident in 1999.  Furthermore, 
the examiner noted that the veteran had slipped and fallen in 
2004.  The examiner concluded that, since the veteran had not 
complained of low back pain between 1979 and 1999 and had 
been cutting wood and doing heavy lifting during this time, 
which would not have been possible for someone suffering with 
a disc bulge, the disc bulge was not related to the injury 
from the veteran's fall in 1979.

In May 2005, a statement was received from a friend of the 
veteran, who said that the veteran had had back pain for the 
previous sixteen years, which had increased in severity over 
the years.

In June 2005, a statement was received from the veteran's 
private physician.  In that statement, the physician noted 
three possible causes of the veteran's bulging lumbar discs: 
the 1979 fall from the top bunk; the 1999 motor vehicle 
collision; and the 2004 slip on the convenience store floor.  
The physician further observed that the 1979 fall would have 
been sufficient to cause one or more discs to herniate and 
that it was "entirely possible" that the veteran received 
some degree of injury during that fall.  The physician 
concluded that it was "impossible to know" the original 
cause of the veteran's lumbar injury.

Again, the veteran maintains that his currently diagnosed 
disability of the lumbar spine was incurred during service.  
The competent medical evidence that supports his contention 
consists of a private chiropractor's opinion and a private 
physician's opinion.  The Board notes that the chiropractor's 
opinion appears to be based on a report of the veteran as to 
his own medical history.  There is no indication that the 
veteran's medical history was reviewed and no basis was 
provided for the opinion given.  The Court has recognized 
that a mere statement of opinion, without more, does not 
provide an opportunity to explore the basis of the opinion.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  As such, 
the August 2004 medical opinion is of little probative value.  
Furthermore, the June 2005 private physician's opinion did 
not conclude that the veteran's disability of the lumbar 
spine was the result of service; rather, it merely concluded 
there was a possibility that the veteran's lumbar spine 
disability was incurred in service, stated that it was 
impossible to know for certain the etiology of the veteran's 
lumbar spine disability, and identified three possible causes 
thereof.  Medical evidence that presents only possible 
etiologies is equivocal and speculative and is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Thus, the June 2005 opinion is 
also of little probative value.

The medical evidence against the veteran's claim of service 
connection for a disability of the lumbar spine consists 
primarily of two VA medical opinions and the veteran's 
service medical records.  Service medical records show that, 
in both April 1981 and January 1990, the veteran denied any 
back pain and examination showed a normal spine.  In February 
2001, the VA opinion found that the veteran's lumbar spine 
was normal, and thus concluded that any low back pain 
experienced by the veteran was less likely than not related 
to service.  The September 2004 opinion, as amended by the 
January 2005 addendum, noted that the veteran experienced no 
problems in his low back since the fall from his bunk bed in 
1979 until the veteran's car accident in 1999, and that the 
veteran had done heavy lifting and other strenuous activities 
during the meantime.  Consequently, the September 2004 
examiner concluded that the veteran's lumbar spine disability 
was less likely than not related to the veteran's fall from 
the top bunk in 1979.  

The Board attaches significant probative value to the 
September 2004 VA medical opinion with the January 2005 
addendum as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  Thus, in sum, the 
most probative opinion of record is the September 2004 VA 
opinion and its January 2005 addendum.  

The veteran's opinion regarding the origin of his low back 
disability has no probative value because it is not 
competent.  The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.

In sum, the competent evidence does not establish that the 
veteran's lumbar spine disability began in service or is 
otherwise related to service.  Service medical records 
revealed no low back disability.  Further, there is no 
continuity of symptomatology following service.  There is no 
record of any continuous symptoms from his separation from 
service onward.  Rather, the record establishes that the 
veteran did not complain of lower back pain until 17 years 
after separation.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability weighs heavily against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
In addition, medical evidence of record identifies other 
possible causes of the veteran's lumbar spine disability.  
Despite the veteran's contentions that he had low back 
problems since service, the record is devoid of supporting 
evidence.  In essence, the veteran's assertions of chronicity 
and continuity are unsupported.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (normal medical findings at the 
time of separation from service, as well as absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against a claim).  
Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.




ORDER

Service connection for a disability of the lumbar spine is 
denied.


REMAND

In February 2005, the RO granted the veteran's claim for an 
increased rating for DDD of the neck, and assigned a 20 
percent rating.  Following notification of the decision, the 
veteran submitted a statement, which was timely received in 
June 2005 which reflects that he was disagreeing with 
decision assigning only a 20 percent rating for his neck 
disability.  Although a statement of the case (SOC) was 
issued, such pertained to the claim for service connection 
for a back disability and not his claim for an increased 
rating for a neck disability.  

The Court has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC. 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:
       
The RO should issue an appropriate 
SOC in the matter of entitlement to 
an increased rating for DDD of the 
neck.  The veteran must be advised 
of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the 
appeal is timely perfected, the 
claim is to be returned to the 
Board for further appellate 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for a scheduled examination may result in 
the denial of his claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


